DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/2021 has been entered.
Response to Amendment
This office action is written in response to an amendment filed on 12/9/2021. As directed by amendment: Claims 1, 13, 21, and 24 were amended. Claims 2, 5-12, 17-18, 23, and 26-33 were not amended. Claims 3-4, 14-16, 19-20, 22, and 25 were cancelled. No new claims were added. Thus, Claims 1-2, 5-13, 17-18, 21, 23-24, and 26-33 are presently pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7, 9-10, 12-13, 17, 21, 23-24, 27, 29, 31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (“Wang”, US 20160085594) in view of Boyapalle et al (“Boyapalle”, US 20170257303).
Regarding Claim 1, Wang teaches at least one non-transitory machine accessible storage medium having instructions stored thereon, the instructions when executed on a machine, cause the machine to: 
receive, via a communications network, context information associated with an operating environment of a first set of edge devices (par 93; par 33; par 41; The first set of edge devices are IoT entities that contain a subset of the VTSs. The context information is the list of candidate VTSs. The virtualized resources are available via networks such as Edge network 110 and core network 120. The communications network is the combination of the edge network 110 and the core network 120.), 
wherein the first set of edge devices comprise a plurality of computing resources (par 93; The first set of edge devices are IoT entities that contain a subset of the VTSs. The context information is the list of candidate VTSs.), 
and wherein the context information indicates (an availability) of the plurality of computing resources (par 93; par 61; par 57; The first set of edge devices are IoT entities that contain a subset of the VTSs. The context information is the list of candidate VTSs. The candidate VTSs are available VTSs.); 
receive, via the communications network, workload information associated with a second set of edge devices (par 91; par 33; par 41; The second set of edge devices are IoT entities that contain a subset of the VTCs. The resource request items RRIs is the workload information. The virtualized resources are available via networks such as Edge network 110 and core network 120. The communications network is the combination of the edge network 110 and the core network 120.), 
and wherein the workload information indicates processing to be performed (par 91; par 41; The second set of edge devices are IoT entities that contain a subset of the VTCs. The resource request items RRIs is the workload information.);
determine workload assignments based on the context information and the workload information (par 91-96; par 41; The first set of edge devices are IoT entities that contain a subset of the VTSs. The context information is the list of candidate VTSs. The second set of edge devices are IoT entities that contain a subset of the VTCs. The resource request items RRIs is the workload information. The workload assignments is the virtualization request 1018 sent to the VTS 1030.), 
wherein the workload assignments distribute the processing to be performed across the first set of edge devices based on the (availability) of the plurality of computing resources of the first set of edge devices (par 91-96; par 61; par 57; par 41; The first set of edge devices are IoT entities that contain a subset of the VTSs. The context information is the list of candidate VTSs. The candidate VTSs are available VTSs. The second set of edge devices are IoT entities that contain a subset of the VTCs. The resource request items RRIs is the workload information. The workload assignments is the virtualization request 1018 sent to the VTS 1030. The VTS may borrow resources from another VTS in order to meet the requirements of the request 1018 (workload assignments). Thus, processing is distributed across a subset of the VTSs (first set of edge devices).); 
and transmit, via the communications network, the workload assignments to the first set of edge devices (par 95-96; par 33; par 41; The first set of edge devices are IoT entities that contain a subset of the VTSs.  The second set of edge devices are IoT entities that contain a subset of the VTCs. The resource request items RRIs is the workload information. The workload assignments is the virtualization request 1018 sent to the VTS 1030. The virtualized resources are available via networks such as Edge network 110 and core network 120. The communications network is the combination of the edge network 110 and the core network 120.), 
wherein the first set of edge devices are to perform the processing based on the workload assignments (par 91-96; par 41; The first set of edge devices are IoT entities that contain a subset of the VTSs. The context information is the list of candidate VTSs. The second set of edge devices are IoT entities that contain a subset of the VTCs. The resource request items RRIs is the workload information. The workload assignments is the virtualization request 1018 sent to the VTS 1030.).
Wang does not explicitly teach internal operating environment; current resource utilization; information associated with sensor data captured by a second set of edge devices, wherein the sensor data indicates an external operating environment of the second set of edge devices, processing to be performed on the sensor data; processing to be performed on the sensor data captured by the second set of edge devices.
Boyapalle teaches internal operating environment (par 120; par 106; Measurements such as CPU utilization measurements comprise an internal operating environment.); 
current resource utilization (par 120);
information associated with sensor data captured by a second set of edge devices (par 120; par 106-107), 
wherein the sensor data indicates an external operating environment of the second set of edge devices (par 120; par 106-107; Physical measurements such as voltage or thermal measurements comprise an external operating environment.), 
processing to be performed on the sensor data (par 120; par 106-107);
processing to be performed on the sensor data captured by the second set of edge devices (par 120; par 106-107).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang with the resource utilization measurements and sensors of Boyapalle because they enable for the system to take full advantage of the capabilities and capacities of a client information handling system in order to improve performance (Boyapalle; par 25).
Regarding Claim 2, Wang and Boyapalle teach the storage medium of Claim 1.
Wang further teaches wherein the first set of edge devices and the second set of edge devices are configured to connect to the communications network at an edge of the communications network (Fig. 1, elements {110, 120, 130, 140}, par 32-33; par 41; par 3; The first set of edge devices are IoT entities that contain a subset of the VTSs. The second set of edge devices are IoT entities that contain a subset of the VTCs. The virtualized resources are available via networks such as Edge network 110 and core network 120. The communications network is the combination of the edge network 110 and the core network 120. The VTCs and VTSs may reside in various IoT entities as depicted in Figs. 1-3 such as the IoT entities 130 or the IoT server 160, which are at the edge of the Edge Network 110 or the edge of the core network 120. Paragraph 3 mentions that IoT entities may include devices, gateways, routers, servers, etc.).
Regarding Claim 5, Wang and Boyapalle teach the storage medium of Claim 1. 
Wang further teaches wherein the instructions further cause the machine to: receive, from a broker managing a third set of edge devices, context information for the third set of edge devices (par 91-96; Fig. 16, element 1660, par 116; The third set of edge devices are IoT entities that contain another subset of the VTSs. The broker is the VTB 1020. The context information is the list of candidate VTSs.), 
wherein the context information identifies an operating environment of the third set of edge devices based on information (par 91-96; Fig. 16, element 1660, par 116; The third set of edge devices are IoT entities that contain another subset of the VTSs. The broker is the VTB 1020. The context information is the list of candidate VTSs. The list identifies candidate VTSs (operating environment).); 
determine workload assignments for the third set of edge devices based on the context information for the third set of edge devices and based on the workload information (par 91-96; Fig. 16, element 1660, par 116; The third set of edge devices are IoT entities that contain another subset of the VTSs. The context information is the list of candidate VTSs. The second set of edge devices are IoT entities that contain a subset of the VTCs. The resource request items RRIs is the workload information. The workload assignments is the virtualization request 1018 sent to the VTS 1030.); 
and transmit the (response) for the third set of edge devices to the broker managing the third set of edge devices (par 95-96; par 33; par 41; The third set of edge devices are IoT entities that contain another subset of the VTSs. The second set of edge devices are IoT entities that contain a subset of the VTCs. The resource request items RRIs is the workload information. The workload assignments is the virtualization request 1018 sent to the VTS 1030. The broker is the VTB 1020.).  
Wang does not explicitly teach information from one or more sensors; workload assignments.
Boyapalle teaches information from one or more sensors (par 120); 
workload assignments (par 120; par 34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang with the resource utilization measurements and sensors of Boyapalle because they enable for the system to take full advantage of the capabilities and capacities of a client information handling system in order to improve performance (Boyapalle; par 25).
Regarding Claim 7, Wang and Boyapalle teach the storage medium of Claim 1.
Wang further teaches wherein a broker manages the first set of edge devices and the second set of edge devices (Fig. 10, element 1020, par 91-96; par 41; The VTB is the broker. The first set of edge devices are IoT entities that contain a subset of the VTSs. The second set of edge devices are IoT entities that contain a subset of the VTCs.).  
Regarding Claim 9, Wang and Boyapalle teach the storage medium of Claim 7.
Wang further teaches wherein the broker is a distributed broker (Fig. 5, elements {513, 514}; par 0041; par 0046; The VTBs 513 (first broker) and 514 (second broker) comprise a distributed broker.).
Regarding Claim 10, Wang and Boyapalle teach the storage medium of Claim 7.
Wang further teaches wherein the broker is an inter-edge broker (Fig. 16, elements {1640, 1641}, par 0119; VTB 1641 is on the edge inside of the provider network 1640.).  
Regarding Claim 12, Wang and Boyapalle teach the storage medium of Claim 1.
Wang further teaches wherein the instructions that cause the machine to determine the workload assignments based on the context information and the workload information further cause the machine to determine the workload assignments based on a service level requirement (par 91-96; par 41; The first set of edge devices are IoT entities that contain a subset of the VTSs. The context information is the list of candidate VTSs. The second set of edge devices are IoT entities that contain a subset of the VTCs. The resource request items RRIs is the workload information. The workload assignments is the virtualization request 1018 sent to the VTS 1030. The virtualization request 1018 (workload assignments) is based on the creation of certain required virtual resources (service level requirement).).
Regarding Claim 13, Claim 13 can be rejected with the same reasoning as Claim 1.
Regarding Claim 17, Claim 17 can be rejected with the same reasoning as Claim 5.
Regarding Claim 21, Wang teaches a network interface to communicate over a network (par 32-33; The communications network is the combination of the edge network 110 and the core network 120. Each entity uses an interface to communicate via the network.); 
and a processor to (par 32-33; par 41): 
via the network interface (par 32-33; Each entity uses an interface to communicate via the network.).
The remainder of Claim 21 can be rejected with the same reasoning as Claim 1.
Regarding Claim 23, Claim 23 can be rejected with the same reasoning as Claim 5.
Regarding Claim 24, Claim 24 can be rejected with the same reasoning as Claim 1.
Regarding Claim 27, Wang and Boyapalle teach the storage medium of Claim 1.
Wang further teaches of the plurality of computing resources (par 93; The first set of edge devices are IoT entities that contain a subset of the VTSs.).  
Wang does not explicitly teach wherein the context information further indicates: resource capabilities.
Boyapalle teaches wherein the context information further indicates: resource capabilities (par 120). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang with the resource utilization measurements and sensors of Boyapalle because they enable for the system to take full advantage of the capabilities and capacities of a client information handling system in order to improve performance (Boyapalle; par 25).
Regarding Claim 29, Claim 29 can be rejected with the same reasoning as Claim 27.
Regarding Claim 31, Claim 31 can be rejected with the same reasoning as Claim 27.
Regarding Claim 33, Claim 33 can be rejected with the same reasoning as Claim 27.
Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Boyapalle in view of Lachman et al (“Lachman”, US 20170329808).
Regarding Claim 6, Wang and Boyapalle teach the storage medium of Claim 1.
Wang further teaches wherein the instructions further cause the machine to transmit, (the response) for a third set of edge devices to a broker managing the third set of edge devices (par 95-96; par 33; par 41; The third set of edge devices are IoT entities that contain another subset of the VTSs. The second set of edge devices are IoT entities that contain a subset of the VTCs. The resource request items RRIs is the workload information. The workload assignments is the virtualization request 1018 sent to the VTS 1030. The virtualized resources are available via networks such as Edge network 110 and core network 120. The communications network is the combination of the edge network 110 and the core network 120. The broker is the VTB 1020.).
Wang does not explicitly teach transmit, via out-of-band interface; workload assignments.
Boyapalle teaches workload assignments (par 120; par 34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang with the resource utilization measurements and sensors of Boyapalle because they enable for the system to take full advantage of the capabilities and capacities of a client information handling system in order to improve performance (Boyapalle; par 25).
Wang and Boyapalle do not explicitly teach transmit, via out-of-band interface.
Lachman teaches transmit, via an out-of-band interface (par 0005; par 0053).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang and Boyapalle with the out-of-band interface of Lachman because it allows for a separate channel outside of the main channel in order to provide non-overlapping channels to improve network performance (Lachman; par 0005).
Regarding Claim 18, Claim 18 can be rejected with the same reasoning as Claim 6.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wang and Boyapalle in view of Seed et al (“Seed”, US 20160248871).
Regarding Claim 8, Wang and Boyapalle teach the storage medium of Claim 7.
Wang and Boyapalle do not explicitly teach wherein the broker is a centralized broker.
Seed teaches wherein the broker is a centralized broker (Fig. 9, element 203, par 0108).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang and Boyapalle with the central message broker of Seed because it reduces the complexity of having devices communicate with multiple brokers by requiring only a single transport connection to one message broker (Seed; par 0108). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wang and Boyapalle in view of Akireddy et al (“Akireddy”, US 20160014140).
Regarding Claim 11, Wang and Boyapalle teach the storage medium of Claim 7.
Wang and Boyapalle do not explicitly teach wherein the broker is a federated broker.  
	Akireddy teaches wherein the broker is a federated broker (par 0076).  
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang and Boyapalle with the federated brokers of Akireddy because it enables brokers to be federated at different levels, so that brokers may be identified based on their type of tasks, requests, and communications networks (Akireddy; par 0076).
Claims 26, 28, 30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Boyapalle in view of Nasir et al (“Nasir”, US 20170195424).
Regarding Claim 26, Wang and Boyapalle teach the storage medium of Claim 1.
Wang further teaches wherein the workload information further indicates (par 91; par 33; par 41; The second set of edge devices are IoT entities that contain a subset of the VTCs. The resource request items RRIs is the workload information.): 
Wang does not explicitly teach a type of the sensor data to be processed; a volume of the sensor data to be processed; or an age of the sensor data to be processed.  
Nasir teaches a type of the sensor data to be processed (par 49-51; par 22); 
a volume of the sensor data to be processed (par 65; par 22); 
or an age of the sensor data to be processed.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang and Boyapalle with the periodic scheduling of forwarding data of Nasir because it allows for collected data to be sent at off-peak times in order to improve overall performance of the system during peak times.
Regarding Claim 28, Claim 28 can be rejected with the same reasoning as Claim 26.
Regarding Claim 30, Claim 30 can be rejected with the same reasoning as Claim 26.
Regarding Claim 32, Claim 32 can be rejected with the same reasoning as Claim 26.
Response to Arguments
Applicant's arguments filed 12/9/2021 have been fully considered but they are not persuasive. Therefore, the rejection still stands.
Argument 1: As an example, the proposed combination fails to teach, suggest, or disclose "context information associated with an internal operating environment of a first set of edge devices, wherein the context information indicates a current resource utilization of the 
Examiner’s Response: Wang modified by Boyapalle is used to reject the newly amended claims. Boyapalle paragraph 120 is relied upon to teach current resource utilization. Boyapalle is also relied upon to teach information associated with an internal operating environment. Please refer to the 35 USC § 103 section of the office action for more details.
Argument 2: As another example, the proposed combination fails to teach, suggest, or disclose "workload information associated with sensor data captured by a second set of edge devices, wherein the sensor data indicates an external operating environment of the second set of edge devices, and wherein the workload information indicates processing to be performed on the sensor data," as recited by independent Claim 1. The Examiner relies on Wang as allegedly disclosing "workload information [that] indicates processing to be performed" and Boyapalle as allegedly disclosing the "sensor data." Office Action at 4, 5-6 (citing Wang 0091; Boyapalle 0120). In particular, the Examiner contends that the "resource request items" or "RRIs" in Wang satisfy the claimed "workload information [that] indicates processing to be performed." Office Action at 4 (citing Wang 1 0091). In Wang, however, an "RRI" is merely a request for a particular resource, which clearly does not constitute "workload information" that indicates "processing to be performed on [] data." See, e.g., Wang 1 0091 ("Each RRI may  
Examiner’s Response: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, the resource request items of Wang are for workloads/processing to be performed.
Paragraph 91 of Wang states “This message may contain one or more resource request items (“RRIs”). Each RRI may contain following context information such as a type of the requested resource, a volume of the requested resource, an affordable price for the requested resource, an expected location of the requested resource, an expected response time of the requested resource, an expected lifetime of the requested resource, and a tolerable delay with which the resource request item may be processed by VTB 1020.”
Paragraph 96 of Wang states “At 1019, VTS 1030 determines whether to accept or reject request 1018 based on context information contained in the request and sends a response to VTB 1020. If VTS 1030 decides to accept request 1018, it will create the requested virtual resource by allocating the corresponding physical resource(s) and establishing the mapping relationship between the created virtual resource and original physical resource. If VTS 1030 does not have enough physical resources to meet request 1018's requirements, VTS 1030 may borrow resources from another VTS through direct interactions with that VTS.”
Paragraph 32 of Wang states “Physical resource 132 may be any physical resource, including, but not limited to, storage, computation or CPU, communication bandwidth, other provided services, sensors, actuators, etc. Physical resource 132 may be made available for use by other IoT entities as virtual resource 133 offered via virtualization service 131 and accessible via service layer interface 135.”
Thus, both physical and virtual resources indicate services/processes to be performed such as storage, computation, sensors, or other provided services.
Boyapalle is relied upon to teach the sensor data.
Please refer to the 35 USC § 103 section of the office action for more details.
Argument 3: As another example, the proposed combination fails to teach, suggest, or disclose "wherein the workload assignments distribute the processing to be performed on the sensor data captured by the second set of edge devices across the first set of edge devices based on the current resource utilization of the plurality of computing resources," as recited by independent Claim 1. The Examiner contends that the claimed "workload assignments" are satisfied by the "virtualization request" in Wang. Office Action at 4 (citing Wang 0091-96).The "virtualization request" in Wang is simply a request for a selected VTS to create certain virtual resources. See, e.g., Wang 1 0095 ("At 1018, VTB 1020 sends a second virtualization request to the selected VTS 1030. This message requests that VTS 1030 create certain required virtual resources."). A mere request to create virtual resources on a single VTS in Wang clearly does not constitute workload assignments that distribute processing of data across multiple devices 
Examiner’s Response: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Boyapalle is relied upon to teach the sensor information that is not explicitly taught by Wang as well as resource utilization. 
Please refer to the response to Argument 2 and the 35 USC § 103 section of the office action for more details.
Argument 4: Moreover, the proposed combination would not have been obvious to one of ordinary skill in the art at the time of the invention. For example, the Examiner combines Wang's disclosure of requesting resources from VTSs with completely unrelated disclosure from Boyapalle that simply mentions the use of "sensor data" in a completely different context. Office Action at 3-5 (citing Wang 1 0091-96), 5-6 (citing Boyapalle 0120). In particular,Boyapalle discloses that "[i]nformation from sensors and other sources 501-508...can be used to provide indications...of performance characteristic measurement levels for information handling systems." Boyapalle 0120. Thus, in Boyapalle, the sensor data merely serves as an indication of the performance characteristics of a system, which is entirely unrelated to processing sensor data captured by multiple devices and/or distributing the processing of that sensor data among other devices. Accordingly, there simply would have been no motivation to combine these references in the manner suggested by the Examiner. 
Examiner’s Response: In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang with the resource utilization measurements and sensors of Boyapalle because they enable for the system to take full advantage of the capabilities and capacities of a client information handling system in order to improve performance (Boyapalle; par 25).
Boyapalle is used to modify the invention of Wang in order to provide sensor information such as utilization information and many other device measurements (Boyapalle; par 120) which would be advantageous to the system of Wang.
Please refer to the response to Arguments 1-3 and the 35 USC § 103 section of the office action for more details.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Gupta et al (US 20170235585), Abstract - Specialized, service optimized virtual machines are assigned to handle specific types of Internet of Things (IoT) devices. An IoT context 
Kim et al (US 20070150589), Abstract - Provided are a context-awareness based system supporting autonomous system construction and a method of operating the system. A context-awareness based user system operating in association with at least one server providing system software and platform software includes a platform manager downloading at least one piece of software required to operate the user system from the server according to a context profile based on context information provided by a sensor and managing the downloaded software; and a profile cache storing at least one profile managed by the platform manager. Accordingly, user convenience can be maximized by autonomously modifying or reconstructing a system software structure in order to cope with various situations that arise when using a single user system.
Kyasanur et al (Multi-Channel Wireless Networks: Capacity and Protocols*, April 2005, University of Illinois at Urbana-Champaign, 20 pages), Abstract - Wireless technologies, such as IEEE 802.11a, provide for multiple non-overlapping channels. Typical multi-hop wireless network configurations have only used a single channel for the network. The available network capacity can be increased by using multiple channels, and nodes can be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/R.A.C./Examiner, Art Unit 2444  
   
/NINOS DONABED/Primary Examiner, Art Unit 2444